 ELION CONCRETEElion Concrete, Inc. and Muhammad Ibn Hoballah,an Individual Carpenters District Council Balti-more and Vicinity, a/w United Brotherhood ofCarpenters and Joiners of America. Cases 5-CA-17977 and 5-CA-18313July 13, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 11, 1987, the National Labor Rela-tions Board issued a Decision and Order in thisproceeding' in which it found that the Respondentviolated Section 8(a)(4) and (1) of the Act by refus-mg to rehire an employee because he filed a chargewith the Board and threatened to file anothercharge if he was not rehired The Board also foundthat the Respondent violated Section 8(a)(3) and(1) of the Act by discharging employees RobertCompel, Richard Berglmg, and Walter Broil fortheir union activities Further, the Board found thatthe Respondent violated Section 8(a)(1) of the Actby threatening employees for engaging in union ac-tivities On pennon for enforcement of the Board'sOrder, the United States Court of Appeals for theFourth Circuit demed enforcement and remandedthe case to the Board solely for consideration ofwhether Broll's discharge violated Section 8(a)(3)and (1) of the Act independent of the evidence ofBerglmg's and Compel's dischargesThe Board thereafter accepted the court'sremand and notified the parties that they could filestatements of position The Respondent has filed astatement of positionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelUpon reconsideration of the record m light ofthe court's opinion, which the Board accepts as thelaw of the case, the Board makes the followingfindingsThe relevant facts are as follows Walter Broil, aveteran union member, applied at the request of theUnion for a job with the Respondent, a concretecontractor After being hired, Broil spent hislunchbrealcs passing out union cards in the parkinglot across from the construction site, where mostemployees ate lunch Broil testified that he thoughthis union activities had been undetected by the Re-spondent On August 27, 1986, while working on aproject with another carpenter, Broll made a smalljoke with an electrician who had momentarily287 NLRB 69 (1987)2 No 88-2196 (4th CV Aug 16, 1989) (unpublished)stopped as he was passing by Shortly thereafter,Foreman Rummell approached Broll and askedhim if he had finished cutting the panels Broil saidhe had not Broil then asked Rummell why Ber-glmg had been fired the previous day Rummell re-plied, "That is it I am tired of all this union bull-shit This is a nonunion job and we are not interest-ed in a union Dave [Supervisor David Hamm] andI watched you for 20 minutes this morning talkingto an electrician" Broil denied talking to the elec-trician for that long Rummell then told Broil,"You are fired This is it Get out of here" Broiltestified that he had never received a pnor warningabout talking to anyone on the job The judge dis-credited the • testimony of Rummell and Hamm,both of whom testified that Broil had spent 20 min-utes talking with anybody who walked by whilenot doing his work 3In its prior decision m this case, the Boardadopted the judge's finding that the Respondentviolated Section 8(a)(3) and (1) by dischargingBroil for his union activities The judge based thisfinding on the following(a)Broil's credited testimony;•(b)The fact that Hamm and Rummell knewgenerally that there was union activity in theparking lot,(c)An inference that, because this was asmall community of employees, Hamm andRummell likely knew of Broil's union activi-ties,(d)An inference, from the false testimony ofHamm and Rummell, that Broil's union activi-ty was the motive for his discharge, and(e)A finding that this was the third dis-charge of a union supporter in 7 daysThe Fourth Circuit held, inter aim that Com-pel's and Berglmg's discharges did not violate Sec-tion 8(a)(3) and (1) Because the Board had reliedin part on the pattern of discharges to support itsconclusion that Broil's discharge was unlawfullymotivated (see (e) above), the court remanded thecase to the Board solely to consider whetherBroil's discharge was unlawful "independent of theevidence of Berglmg's and Compel's discharges"No 88-2196, slip op at 13 4'The judge noted that Rummell originally testified that he alone madethe decision to discharge Broll Hamm then testified that he had toldRummell to discharge Broil Rummell was subsequently recalled as a wit-ness and testified that Hamm told him to discharge Broil4 The court stated, inter aha, as followsThe AU also rehed on the pattern of discharges to support his con-clusion that Broil's discharge was an unfair labor practice Since wehave concluded that the evidence cannot support the AL's findingsthat the discharges of Berghng and Compel constituted unfair laborpractices, we must remand this case for the NLRB to considerwhether Broll's discharge violated section 138(aX3) independent ofthe evidence of Berghng's and Compel's discharges299 NLRB No 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn its statement of position, the Respondentargues that it had no knowledge of Broil's unionactivities Further, the Respondent argues that thecourt's remand precludes consideration of theAugust 27, 1986 conversation between Broil andRummell because that conversation had as its pred-icate the illegal termination of BerglmgWe do not agree that the court's remand pre-cludes consideration of the August 27, 1986 con-versation We interpret the court's remand as re-quinng the Board to reconsider the legality ofBroil's discharge independent of the finding ((e)above) that it was preceded by two other unlawfuldischarges We do not believe the court intendedto foreclose the Board from relying on creditedtestimony Further, even if the court's remandwere to be construed literally as limiting the Boardto consideration of evidence independent of theother two discharges, with the exception of onequestion by Broil, the August 27, 1986 conversa-tion dealt with Broil's activities, not Berglmg'sRummell's statements during the August 27, 1986conversation indicate that he had union animus,that he had knowledge of Broil's union activities,and that these were the reasons for Broil's dis-charge Thus, we conclude that the General Coun-sel established a prima facie case that Broil was dis-charged for his union activities and that the Re-spondent, by offering only testimony which wasdiscredited by the judge, did not show that Broilwould have been discharged even in the absence ofhis union activities Wright Line, 251 NLRB 1083(1980), enfd 622 F 2d 899 (1st Cir 1981), certdenied 455 U S 989 (1982), approved in NLRB vTransportation Management Corp, 462 U S 393(1983) Accordingly, we find that Broil's dischargeviolated Section 8(a)(3) and (1)Moreover, even if the court's remand does pre-clude consideration of the August 27, 1986 Broll-Rummell conversation, we would still find Broll'sdischarge to be unlawful Where the employer'sstated motive for a discharge is false, it can be in-ferred that the actual motive the employer desiresto conceal is an unlawful one, especially when thesurrounding facts tend to reinforce that mferenceShattuck Denn Mining Corp v NLRB, 362 F 2d466, 470 (9th Qr 1966) Here, the evidence estab-lishes that Broil was a prominent union activistwho daily engaged in union activities in the park-ing lot The evidence also establishes that Hammand Rummell knew generally of the union activityin the parking lot The court noted that while theevidence on the whole does not support findings ofunfair labor practices with respect to the other alle-gations, there "is abundant evidence to support theconclusion that Ehon management harbors anti-union animus" No 88-2196 slip op at 11 As pre-viously noted, the Respondent offered no reasonsfor Broil's discharge other than the false testimonyof Rummell and Hamm Therefore, we find it rea-sonable to infer that Broil's discharge was motivat-ed by a desire to discourage union activity Shat-tuck Denn Mining Corp, supra Accordingly, evenaccepting the Respondent's construction of thecourt's remand, we conclude that the record stillsupports a finding that it violated Section 8(a)(3)and (1) when it discharged BrollCONCLUSIONS OF LAW1 Ehon Concrete, Inc is an employer engagedin commerce within the meaning of Section 2(2),(6), and (7) of the Act2 Carpenters District Council, Baltimore and Vi-cinity, afw United Brotherhood of Carpenters andJoiners of America is a labor organization withinthe meaning of Section 2(5) of the Act3 By discharging Walter Broil on August 27,1986, the Respondent violated Section 8(a)(3) and(1) of the Act4 The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(3) and (1) of the Act, we shall order itto cease and desist and to take certain affirmativeaction necessary to effectuate the policies of theActThe Respondent having discriminatorily dis-charged employee Walter Broll, it will be requiredto offer him reinstatement to his former job or, ifthat job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orany other nghts or privileges previously enjoyedWe shall order the Respondent to make Broilwhole for any loss of earnings and other benefitshe may have suffered from the date of discharge tothe date of the Respondent's offer of reinstatement,in the manner prescnbed in F W Woolworth Co,90 NLRB 289 (1950), plus interest as computed inNew Horizons for the Retarded, 283 NLRB 1173(1987) We leave to compliance any issues concern-ing the duration of the remedy, including whetherBroil would have been transferred or reassigned toother jobsites See generally Dean General Contrac-tors, 285 NLRB 573 (1987) We shall also order theRespondent to remove from its records any refer-ence to Broll's discharge and to notify him in writ-ing that this has been done and that the dischargewill not be used against him m any way ELION CONCRETE3ORDERThe National Labor Relations Board orders thatthe Respondent, Ehon Concrete, Inc , Baltimore,Maryland, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Discharging or otherwise discriminatingagainst employees because of any activities onbehalf of Carpenters District Council, Baltimoreand Vicinity, a/w United Brotherhood of Carpen-ters and Joiners of America, or any other labor or-ganization(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Walter Broll immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him wholefor any loss of earnings and other benefits sufferedas a result of the discrimination against him, in themanner set forth in the remedy section of the deci-sion(b)Remove from its files any reference to thedischarge of Walter Broil in August 1986, andnotify him in writing that this has been done andthat the discharge will not be used against him inany way(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-mg, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its place of business and current con-struction projects copies of the attached noticemarked "Appendix "5 Copies of the notice, onforms provided by the Regional Director forRegion 5, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"ployees are customarily posted Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discharge or otherwise discrimi-nate against any employees because of their activi-ties on behalf of Carpenters District Council, Balti-more and Vicinity, a/w United Brotherhood ofCarpenters and Joiners of Amenca, or any otherlabor organizationWE WILL NOT in any like or related mannermterfere with, restrain, or coerce you m the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Walter Broil immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed andWE WILL make him whole for any loss of earn-ings and other benefits resulting from his discharge,less any net interim earnings, plus interestWE WILL remove from our files any reference tothe discharge of Walter Broll in August 1986, andnotify him in wntmg that this has been done andthat the discharge will not be used against him inany wayELION CONCRETE, INC